Citation Nr: 0714891	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified at a personal 
hearing in June 2005.  
    

FINDING OF FACT

The veteran's service-connected PTSD does not cause 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130 (2006).  The 50 percent evaluation is effective from 
July 16, 2003, the date of receipt of the original claim for 
service connection.  Since the veteran has perfected an 
appeal as to the initial rating assigned, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (July 16, 2003) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

The evaluation of a mental disorder must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 50 
percent rating for PTSD under the general rating formula for 
mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A higher 70 percent rating under the general rating formula 
for mental disorders is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. Id.

The maximum 100 percent rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For example, a score of 61-70 illustrates 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  DSM-IV at 46-
47.  However, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  

Although the veteran does have reduced occupational and 
social impairment, the evidence does not demonstrate 
occupation and social impairment with deficiencies in most 
areas.  Specifically, two separate VA psychiatric examiners 
in November 2003 and July 2005 recorded no suicidal ideation; 
no obsessional rituals which interfere with routine 
activities; no speech intermittently illogical, obscure, or 
irrelevant (speech was normal); no near-continuous panic or 
depression (depression was considered mild, panic attacks not 
documented); no unprovoked irritability with violence; no 
impaired impulse control (concentration, judgment, and 
insight were fair); no spatial disorientation (veteran was 
oriented to person, place, and time); no neglect of personal 
appearance and hygiene (veteran was clean and neatly 
groomed); some difficulty working (veteran still able to work 
by himself as a renovator with the help of an assistant); and 
only some difficulty in establishing and maintaining 
effective relationships (veteran has no friends, but still 
has a relationship with wife and family).  VA treatment 
records from 2003 to 2006 for the most part support these 
findings, providing evidence against this claim.    

Significantly, at the June 2005 personal hearing, the veteran 
admitted to being able to rise in the morning to work 20-25 
hours a week.  He contended that he had suicidal ideation, 
but the VA examinations, treatment letters, and treatment 
records all indicate that he does not have suicide or 
homicide ideation.  In addition, the July 2005 VA examiner 
documented that despite being socially withdrawn, the veteran 
still fishes, goes to church, reads magazines, and does 
housework.  The veteran admitted that the PTSD therapy he 
receives with the VA helps him feel better.        

The Board acknowledges the VA treatment letters submitted by 
a VA physician and VA psychologist in October 2004, June 
2005, and March 2006.  These letters state the belief that 
the veteran is entitled to a higher rating.  These letters 
record that the veteran is extremely depressed, socially 
isolated, and has difficulty sleeping.  

The Board does not deny that the veteran has these symptoms 
due to his PTSD.  However, the severity of the veteran's 
condition described in these letters are not supported by the 
findings of two separate VA examiners and the VA treatment 
records from 2003 to 2006.  In addition, none of these 
letters mentions the fact the veteran is still able and does 
in fact work.  In fact, the same VA psychologist who wrote 
the March 2006 letter also reflects in a March 2006 VA 
treatment record that the veteran works a great deal, and 
this "makes him feel good."  Further, two of these letters 
requested a 100% evaluation when absolutely no evidence of 
record supports a 100% evaluation.  Thus, the Board finds 
these letters to be of limited probative value in comparison 
to the other evidence of record.  Overall, the veteran's 
level of occupational and social impairment is more than 
adequately reflected in the 50 percent rating currently 
assigned.  38 C.F.R. § 4.1.

With regard to GAF scores, the November 2003 and July 2005 VA 
examiners recorded GAF scores of 65 and 68, indicative of 
only mild impairment.  However, the March 2006 VA 
psychological letter records a GAF score of 45, indicative of 
serious impairment.  Overall, however, the Board finds that 
the GAF scores documented by the thorough reports of the VA 
examiners reflect the 50% evaluation assigned throughout the 
appeal period.  Despite the seriousness of the symptoms 
associated with the GAF score of 45, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such a 
GAF score.  Simply stated, the GAF score of 45 is not 
consistent with the objective findings or record, and is thus 
less probative.     
   
Overall, the Board finds that the extensive evidence against 
this claim outweighs in probative value the evidence in 
support of this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 50 percent for his PTSD.  38 C.F.R. § 4.3.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a notice letter dated August 
2003, the RO advised the veteran of the evidence needed to 
substantiate his original service connection claim for PTSD 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  The Board 
is satisfied that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board observes that the RO correctly issued the August 
2003 VCAA notice letter prior to the December 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the VA medical letters, hearing 
testimony, and personal statements he submitted.  Overall, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  Additionally, 
the VCAA letter dated in August 2003 advised the veteran that 
the VA required "additional information and evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the veteran's increased rating claim, this 
appeal stems from an initial rating assignment.  In this 
regard, the Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, §5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  See also Dunlap v. Nicholson, No 03-
320 (U.S. Vet. App. March 22, 2007).  

In this case, in a December 2003 rating decision, the 
veteran's PTSD claim was granted, and a disability rating and 
effective date assigned.  Thus, VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged. Id.  Moreover, the Court 
has held that an appellant's filing of a notice of 
disagreement regarding an increased disability rating, such 
as the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.  

Notwithstanding the above, the Court has recognized that VA's 
failure to inform a claimant of any information and evidence 
not of record that is necessary to substantiate a claim 
("first-element notice") precludes a claimant from 
participating effectively in the processing of his claim.  
Pelegrini, 18 Vet. App. at 122.  Basically, "first element" 
VCAA notice means notice to substantiate all 5 Dingess 
elements of a service connection claim, to include a 
disability rating and an effective date.  See Dunlap v. 
Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 2007).    

Indeed, the Court has recently stated that the substantive 
nature of that kind of notice error has the natural effect of 
producing prejudice to the claimant.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Therefore, even in cases 
where the veteran is appealing an initial rating assignment, 
first-element notice must be satisfied if the appellant can 
demonstrate how the notification error affected the essential 
fairness of the adjudication.  In essence, the Dingess 
elements of notice of a disability rating and effective date 
can be revived upon a specific allegation of prejudice by the 
veteran.  At that point, VA would have the burden of 
demonstrating the absence of prejudice.  See Dunlap v. 
Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 2007).  

In this regard, neither the veteran nor his representative 
has alleged or demonstrated that any deficiency in first-
element notice has affected the essential fairness of the 
adjudication.  Moreover, as already discussed above, the 
other three elements of notice are not for consideration as 
to the downstream issue claims.  In sum, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard, 4 Vet. App. at 392-
94.    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several relevant VA medical examinations.  The veteran has 
not identified any private medical records relevant to the 
claim on appeal.  The veteran was provided the opportunity to 
testify at a personal hearing before the RO.  

The veteran has claimed that the recent July 2005 VA 
examination regarding his PTSD disability was inadequate.  If 
an examination report does not contain sufficient detail, or 
the diagnosis is not supported by the findings on the 
examination report, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  A review of this 
examination, however, discloses detailed and thorough mental 
examination findings and comments from the examiner regarding 
the veteran's PTSD disability.  The examiner also reviewed 
the entire claims folder.  Most importantly, the Board finds 
that the results of this report are supported by a review of 
the outpatient treatment record. 

Another examination would not be of any benefit to the 
veteran as the preponderance of the evidence is against a 
higher rating for his PTSD disability.  This finding is also 
supported by VA treatment records of this condition, which 
are found to provide more evidence, as a whole, against a 
higher rating.  Consequently, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 50 percent for PTSD 
is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


